DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, line 6-8, filed November 12, 2020, with respect to the rejection of claim 6 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 6 has been withdrawn. 
	Regarding the double patenting rejections of claims 1-13, a Terminal Disclaimer was filed November 12, 2020 and was approved. Accordingly, the rejections of claims 1-13 have been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a propeller comprising a hub, a blade, a hinge having a pivotal link, and a neck portion, wherein the neck portion couples the blade to the hub and is angled away from a plane of rotation of the hub to vary the pitch of the blade as the hinge rotates. The prior art of record fails to teach the combination of features, specifically, the neck portion which is angled away from the plane of rotation. The nearest prior art is US 2,134,661 to Everts teaches a propeller having a hub, blade, and hinge with a pivotal link. US 2,282,077 to Moore teaches a blade with a neck portion between a hub and in the plane of rotation. 
Claims 2-13 depend from claim 1 and contain its limitations and therefore are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745